Citation Nr: 1019002	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  07-18 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than March 
6, 2002, for the grant of service connection for degenerative 
changes of the lumbar spine at L4-S1. 

2.  Entitlement to an increased initial rating for 
degenerative changes of the lumbar spine at L4-S1, evaluated 
as 10 percent disabling prior to September 22, 2006.  

3.  Entitlement to an initial rating for degenerative changes 
of the lumbar spine at L4-S1, evaluated as 40 percent 
disabling since September 22, 2006.  

4.  Entitlement to a total rating based upon individual 
unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision of the Roanoke, 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for degenerative 
changes of the lumbar spine at L4-S1, effective 
March 6, 2002.  A 10 percent rating was awarded effective 
that date.  By rating decision of October 2006, the Veteran's 
back disability was increased to 40 percent, effective 
September 2006.  The Veteran disagrees with the effective 
date of the grant of service connection and the initial 
rating for the service-connected back disability.  The 
current appeal ensued from these disagreements.  

By rating decision of April 2009, a total rating based upon 
individual unemployability (TDIU) was denied.  In 
January 2010, the Veteran filed a Notice of Disagreement.  
The Veteran has expressed disagreement, however, a Statement 
of the Case has been not issued.  Manlincon v. West, 12 
Vet.App. 238, 240 (1999).  As such, the issue of a total 
rating based upon individual unemployability due to service-
connected disabilities (TDIU) being remanded is addressed in 
the REMAND portion of the decision below. 



FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for a 
back disorder on November 21, 2001.  

2.  Continuity of back symptomatology was demonstrated prior 
to and after the Veteran filed a claim in November 2001 and a 
back disability was confirmed by an MRI on March 6, 2002.  

3.  Prior to September 22, 2006, the Veteran's degenerative 
changes of the lumbar spine at L4-5 was productive of no more 
than characteristic pain on motion or muscle spasm not 
resulting in abnormal gait.   

4.  Since September 22, 2006, the Veteran's degenerative 
changes of the lumbar spine at L4-5 was productive of no more 
than forward flexion of 30 degrees or less of the 
thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  The requirements for an effective date of 
November 21, 2001, for the grant of service connection for 
degenerative changes of the lumbar spine at L4-S1, have been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.400 (2009).

2.  The criteria for an initial rating in excess of 
10 percent for degenerative changes of the lumbar spine at 
L4-S1 prior to September 22, 2006 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5295 (2009).  

3.  The criteria for an initial rating in excess of 
40 percent for degenerative changes of the lumbar spine at 
L4-S1 since September 22, 2006 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5242 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the Veteran of any evidence that is 
necessary to substantiate her claim.  This includes notifying 
the Veteran of the evidence VA will attempt to obtain and 
that which the Veteran is responsible for submitting.  Proper 
notice must inform the Veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the Veteran is expected to provide.  See 38 C.F.R. § 3.159 
(2009).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
These notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and the effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim arises from her disagreement with the 
initial evaluation following the grant of service connection 
for a back disability and the effective date of the grant of 
service connection.  Courts have held that, once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA for the 
initial rating claim.

As to VA's duty to assist, the RO associated the Veteran's VA 
treatment records with the claims file.  Furthermore, she was 
also afforded a VA examination in September 2006 and 
March 2009.  

Significantly, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Additionally, a BVA hearing was held wherein the Veteran 
testified in January 2010.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


Earlier Effective Date

The Veteran asserts that service connection for degenerative 
changes of the lumbar spine at L4-S1 was warranted prior to 
March 6, 2002.  She maintains that she should be awarded 
service connection in 1997, and her representative maintains 
that the latest date for the grant of service connection 
should have been November 21, 2001, the date of claim.  

Having carefully considered the claims in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence favors the date of 
November 21, 2001, the date of the claim and the appeal will 
be granted to this extent.  

The assignment of effective dates is governed by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.  These provide, in pertinent 
part, that an effective date of service connection will be 
the day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a),(b)(1); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  

In this case, the Veteran filed a VA Form 21-54138 for 
several disabilities, received by VA on November 21, 2001.  
The Veteran has claimed that her back disorder was secondary 
to her service-connected left knee disability.  

The Veteran's VA treatment records show treatment for back 
pain from 2000 to the present.  She underwent a December 2001 
VA neurosurgery consultation.  She visited this clinic for 
the first time and provided a history of back pain and left 
knee pain.  Physical examination showed she had a 
"reasonable" range of motion of the lumbar spine and 
sensation was intact.  A radiology review indicated that 
there were plain films of the lumbar spine which revealed no 
obvious pathology.  The examiner indicated that a lumbar MRI 
would be obtained in an effort to explain her lower back 
symptoms.  A March 6, 2002 VA MRI showed no herniated disc or 
spinal stenosis, minimal degenerative disease at the L4-5 
level, and mild degenerative arthritic changes of the facet 
joints at the L5-S1 level.  A May 2003 letter, written by the 
Director, VAMC Chronic Pain Clinic opined, in pertinent part, 
that the Veteran's current back condition was most likely 
aggravated by her service-connected left knee disability.  

The Veteran had complaints regarding her low back pain for 
some time.  Later, she filed a claim for the first time on 
November 21, 2001.  Although the March 2002 VA MRI showed the 
first clear diagnosis of a back disability, it is clear that 
the Veteran had a back disability prior to that date.  The 
examiner specifically requested a MRI to explain the back 
symptoms.  Since the Veteran had a back disorder prior to 
November 21, 2001, the effective date of service connection 
was the date of the claim.  The Board need not consider the 
date that a physician offered a favorable diagnosis or 
medical nexus opinion to be the date that entitlement arose.  
This conclusion is borne out in Lalonde v. West, 12 Vet. App. 
377 (1999), where the Court of Appeals for Veterans Claims 
stressed that the effective date for an award of service 
connection is not based on the earliest medical evidence 
demonstrating a causal connection, but on the date of the 
claim for service connection.  Based on the evidence shown, 
the effective date for the grant of service connection 
degenerative changes, lumbar spine L4-S1 is the date of the 
claim, which was November 21, 2001.  

Initial Increased Rating

Service connection for degenerative changes of the lumbar 
spine at L4-S1 was granted by Board decision of January 2006.  
By rating decision of August 2006, the Board's decision was 
implemented and a 10 percent rating was granted, effective 
March 6, 2002.  By rating decision of October 2007, the 10 
percent rating was increased to 40 percent, effective 
September 22, 2006.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4.  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes 
identify the various disabilities.

In considering the severity of a disability it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the 
appeal arises from an initial rating, consideration must be 
given to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Staged ratings are also appropriate in increased-
rating claims in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The provisions of 38 C.F.R. § 4.40 notes that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection of parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Functional 
loss may be due to the absence of part or all of the 
necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.

The provisions of 38 C.F.R. § 4.45 provides that factors of 
disability involving a joint reside in reductions of its 
normal excursion of movements in different planes of motion 
and therefore, inquiry will be directed to such 
considerations as weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or lengthened 
tendons, etc.); excess fatigability; and incoordination 
(impaired ability to execute skilled movements smoothly). 38 
C.F.R. § 4.45.

The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and 
that examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).  

The Veteran contends that her service-connected low back 
disability is more severe than currently evaluated.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeal will be denied.  

During the pendency of this appeal, regulatory changes 
amended the rating criteria for evaluating intervertebral 
disc syndrome.  See 67 Fed. Reg. 54,345-54,349 (2002).  This 
amendment was effective on September 23, 2002.  Id. Effective 
September 26, 2003, VA revised the criteria for diagnosing 
and evaluating the spine.  68 Fed. Reg. 51454-51458 (2003).
 
VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000).  

The RO addressed the Veteran's claim for increase under both 
the old criteria in the VA Schedule for Rating Disabilities 
and the current regulations.  Therefore, there is no 
prejudice to the Veteran for the Board to apply the 
regulatory revisions of both September 23, 2002 and September 
26, 2003 in our appellate adjudication of this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis under Diagnostic Code 5203.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under Diagnostic Code 5003, degenerative arthritis 
(hypertrophic or osteoarthritis), established by x-ray 
findings, is rated on the basis of the limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. A 20 percent evaluation is assigned when there is x-
ray evidence of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations. 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  Under this 
Diagnostic Code, a 60 percent evaluation is assigned when 
there is evidence of pronounced disability with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief; and 
a 40 percent evaluation is assigned when there is severe 
disability with recurrent attacks and only intermittent 
relief.  A 20 percent rating when it was moderate, recurring 
attacks.  A 10 percent rating for mild intervertebral disc 
syndrome.  

As of September 23, 2002, intervertebral disc syndrome is 
evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  Specifically, a 60 
percent evaluation may be assigned when there is evidence of 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months; and a 40 percent evaluation is assigned when 
the incapacitating symptom episodes last at least four weeks, 
but less than six weeks.  A 20 percent rating is assigned for 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks during the past 12 months 
and a 10 percent rating is assigned for incapacitating 
episodes have a total duration of at least one week, but less 
than two weeks during the past 12 months.  This remained 
essentially unchanged in the revisions effective on September 
26, 2003.  In June 2004, a correction was published to 
reinsert material that was inadvertently omitted from the 
initial publication of the 2003 revision.  69 Fed. Reg. 32449 
(2004).

Note (1) states that for purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Note (2) states that when evaluating the disability on the 
basis of chronic manifestations, evaluate the orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes. Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

Note (3) provides that if the intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment. 38 C.F.R. § 
4.71a, Diagnostic Code 5293.

Under Diagnostic Code 5295, prior to September 26, 2003, a 40 
percent rating was assigned for severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion; a 20 
percent rating was assigned with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position; a 10 percent rating was assigned for 
characteristic pain on motion; and a 0 percent rating was 
assigned with slight subjective symptoms only.  38 C.F.R. § 
4.71a, Diagnostic Code 5295.  

Prior to September 26, 2003, Diagnostic Code 5292, for 
limitation of motion of the lumbar spine, provided a 10 
percent rating when limitation of motion was slight, a 20 
percent rating when moderate, and a 40 percent rating when 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

Under the revised rating criteria beginning on September 26, 
2003, involving the general rating formula for diseases or 
injuries of the spine, a 50 percent evaluation is assigned 
for lumbosacral strain when there is unfavorable ankylosis of 
the entire thoracolumbar spine; and a 40 percent evaluation 
is assigned for forward flexion of the thoracolumbar spine to 
30 degrees or less, or with favorable ankylosis of the 
thoracolumbar spine.  Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 degrees 
or muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis warrants a 20 percent 
evaluation.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  The notes 
to the revised rating formula for diseases and injuries to 
the spine state that any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  
38 C.F.R. § 4.71a, Note (1).  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, Note (2).  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  See 
Butts v. Brown, 5 Vet. App. 532 (1993).

According to a March 2002 VA MRI of the lumbosacral spine, 
there was no herniated disc or spinal stenosis; there was 
minimal degenerative disease at the L4-5 level; and mild 
degenerative arthritic changes of the facet joints at the L5-
S1 level.  

In April 2003, the Veteran was seen at the VA emergency room 
complaining of chronic back pain that had not changed 
significantly except that she had difficulty sleeping.  She 
denied any significant change in her numbness and tingling 
which seemed to be a chronic problem.  She had been evaluated 
multiple times.  She walked with a cane and claimed to have 
pain in her right thigh and left knee as well as bilateral 
leg pain which had not changed.  The pain clinic had 
attempted to contact her regarding chronic back pain but she 
had lost contact with them recently so she presented to the 
emergency room with this exacerbation.  There were no focal 
neurological complaints.  Examination of the back revealed no 
significant spinous process tenderness.  There was mild left 
lower lumbar paravertebral tenderness.  There was no sensory 
levels over the spine.  The assessment was chronic back pain.  

In December 2005, the Veteran was seen by VA for an 
orthopedic consultation.  She was seen, in part, for chronic 
low back pain for which she was treated with injections at 
the pain clinic on a regular basis.  She reported that she 
was working on a part-time basis, but was probably going to 
have to go on disability on a full-time basis because she was 
unable to work.  She reported she had too much pain to even 
sit at a desk and work.  She did not want to take narcotics 
as she felt she was unable to work while taking these 
medications.  X-ray examination of the lumbar spine appeared 
to be within normal limits except for mild degenerative 
changes of the sacroiliac joint.  The Veteran was found to 
have chronic low back pain and the source of the pain was not 
noted to have been found at the time, so she was treated 
symptomatically by giving her a low back support per her 
request, to help with her sitting for extended periods of 
time.  

The Veteran underwent a VA orthopedic examination in 
September 2006.  The Veteran claimed that her back disorder 
had become progressively worse.  She had recurrent x-ray 
block with a fair response to treatment.  There was no 
history of neoplasm.  There was no history of fatigue, but 
there was a history of decreased motion, stiffness, weakness, 
spasm, and pain.  Lower lumbar region pain radiated to left 
lower extremity.  The Veteran described the pain as severe 
and of 3 to 7 days duration at a time.  The pain's frequency 
was daily and was described as aching, sharp, and nagging.  
Flare-ups were described as occurring every 2 to 3 weeks and 
lasting 3 to 7 days.  The precipitating factors of flare-ups 
were sitting and standing, sitting too low, and soft 
mattress.  Alleviating factors were rest, and aqua therapy.  
Other functional impairments during flare-ups were the 
inability to walk without assistance, inability to climb 
stairs, inability to get in the shower, and inability to 
perform household chores.  She used orthotic inserts, 1 cane, 
brace, and/or 2 crutches.  She was unable to walk more than a 
few yards.  Examination showed spasm, guarding, pain with 
motion, tenderness, and weakness.  There was no atrophy 
shown.  Range of motion was flexion accomplished to 
50 degrees.  Additional loss of flexion motion on repetitive 
use was accomplished to 40 degrees.  Extension was 
accomplished to 20 degrees with additional loss of extension 
motion on repetitive use accomplished to 10 degrees.  The 
Veteran had usual employment as an administrative assistant, 
but at the time of the examination, she was no longer 
employed, but not retired.  She had been unemployed for two 
to five years and the reason for her unemployment, according 
to the Veteran, was due to low back pain.  

VA outpatient treatment records showed that in December 2007, 
the Veteran was seen in the VA emergency room indicating that 
she had run out of medication and had not had any for several 
days.  Examination of the back showed straight leg raising to 
40 degrees, bilaterally.  Range of motion was decreased in 
all fields in the lumbar spine.  Neurological examination 
showed no deficits; she was able to tandem heel and toe walk.  
The assessment was chronic low back pain from degenerative 
joint disease.  She was given an injection and a prescription 
of Flexeril and told to follow-up at home.  She was seen in 
February 2008 with exacerbation of back pain.  She had 
paraspinal muscle spasm and was provided pain medication.  In 
May 2008, she was seen by VA with exacerbation of her back 
pain which gave her an abnormal gait.  She used a cane in her 
right hand.  She had a pelvic tilt upon examination and had 
minimal range of motion in her lower back due to chronic pain 
although it was difficult to differentiate.  Upon discussion, 
the examiner stated that it was felt that she had a chronic 
pain syndrome and that there was no surgical intervention 
that would improve her long-term pain syndrome.  In 
August 2008, she was treated with Flexeril and Tramadol for 
muscle spasm in the back.  

The Veteran underwent a VA examination in March 2009.  She 
complained of low back pain.  She indicated that the pain 
went across the low back and now was going up the back.  She 
stated that the pain was pressured and pulsating and occurred 
constantly on a daily basis.  The pain radiated down the left 
buttock to the leg and ankle.  She complained of weekly 
flare-ups, severe in nature, that lasted for hours.  The 
precipitating factor was prolonged sitting.  The pain was 
alleviated by "prayer," change of position, trying to 
massage the back, and at times, she went to the emergency 
room.  Her gait was not normal and she arrived at the 
examination in a wheelchair, used a cane, and had an antalgic 
and slow gait.  She had back spasm, guarding, pain with 
motion, tenderness, and weakness.  She did not have atrophy.  
Range of motion findings were forward flexion of 10 to 
45 degrees.  She was unable to straighten her spine to 
0 degrees.  She was unable to accomplish extension.  There 
was objective evidence of pain on active range of motion.  
She was unable to do flexion repetitions or any extension 
range of motion due to pain.  She stated that on the day of 
the examination, the "pain was bad today."  She was unable 
to get on the examination table due to increased pain and 
spasm when she stepped her foot on the stool.  She used the 
computer desk chair because she stated she would have 
difficulty sitting in the wheelchair or other examination 
room chairs.  She sat on a pillow, had difficulty lifting 
from chair and wheelchair, and used the cane heavily.  She 
related that she was not employed, and had not been employed 
since 2004.  She stated that the cause of unemployment was 
due to her back and left knee pain.  The diagnoses were 
degenerative arthritis of the lumbar spine and degenerative 
disc disease of the lumbar spine.  

The Veteran testified at a BVA hearing in January 2010.  She 
stated that she had a lot of back spasms, had night pain that 
awakened her, and she lost a lot of sleep due to back pain.  
She stated that she was unable to carry a gallon of milk and 
that as a result of her back, she had fallen in the VA 
parking lot.  

Based on the foregoing, during the period prior to 
September 2006, the Veteran's back disability was no more 
than 10 percent disabling.  During that time period, there 
was objective evidence of only chronic pain on motion.  All 
of the objective symptomatology was no more than mild in 
degree.  There was no moderate recurring intervertebral disc 
syndrome attacks.  There was no evidence of incapacitating 
evidence of at least two weeks but less than four weeks in a 
12 month period from September 2002.  There was no muscle 
spasm on extreme forward bending prior to September 2003 and 
there was no moderate limitation of motion during that period 
of time.  Beginning in September 2003, there was no evidence 
of forward flexion greater than 30 degrees, or muscle spasm 
or guarding severe enough to result in abnormal gait, prior 
to September 2006, sufficient to warrant a 20 percent rating.  

As of September 2006, the Veteran was rated a 40 percent 
rating.  In order to warrant a rating in excess of 40 
percent, there had to be evidence of unfavorable ankylosis of 
the entire thoracolumbar spine or evidence of intervertebral 
disc syndrome with incapacitating symptoms of six weeks over 
the past 12 months to warrant a 60 percent rating.  Neither 
ankylosis nor incapacitating symptoms of any duration have 
been shown since September 22, 2006.  Therefore, more than a 
40 percent rating since that period of time is not warranted.  

With respect to the Veteran's claim, the Board has also 
considered her statements as to the severity of her 
degenerative changes of L4-S1.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
her through her senses such as experiencing shortness of 
breath.  Layno, 6 Vet. App. at 470.  She is not, however, 
competent to identify a specific level of disability of her 
degenerative changes of L4-S1-according to the appropriate 
diagnostic code.  

Such competent evidence concerning the nature and extent of 
the Veteran's low back disability has been provided by the 
medical personnel who have examined her during the current 
appeal and who have rendered pertinent opinions in 
conjunction with the evaluation.  The medical findings (as 
provided in the examination report) directly address the 
criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding 
may affect the credibility of testimony).  A thorough review 
of the record reflects that the Veteran's low back disability 
does not warrant a rating in excess of 10 percent prior to 
September 2006 or 40 percent after September 2006.  

Next, the Board will consider whether referral for an 
extraschedular evaluation for degenerative changes of the 
lumbar spine at L4-S1 is warranted.  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).  

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In this case, there is no evidence of marked interference 
with the Veteran's employment or frequent periods of 
hospitalization that indicate that referral for an 
extraschedular evaluation is warranted for degenerative 
changes of the lumbar spine at L4-S1.  Although the Veteran 
has complained on numerous occasions that her low back 
disability has affected her ability to work, she has also 
indicated that her service-connected left knee disability and 
other service-connected disabilities have also had an effect 
on her ability to work.  She has also not been hospitalized 
as a result of her degenerative changes of the lumbar spine a 
tL4-S1.  Moreover, the rating criteria reasonably describes 
her disability level and symptomatology, and provides for 
higher ratings for additional or more severe symptoms than 
currently shown by the evidence.  Thus, her disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is, therefore, adequate.  
Consequently, referral to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, under 38 
C.F.R. § 3.321 is not warranted.  

In light of the foregoing, the Board finds that a higher 
evaluation for degenerative changes of the lumbar spine at 
L4-S1 is not warranted.  In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the Veteran's claim.  


ORDER

An effective date earlier of November 21, 2001, and no 
earlier, for the grant of service connection for degenerative 
changes of L4-S1 is granted.  

An initial rating in excess of 10 percent prior to 
September 22, 2006 for degenerative changes of the lumbar at 
L4-5 is denied.  

An initial rating in excess of 40 percent since 
September 22, 2006 for degenerative changes of the lumbar at 
L4-5 is denied.  


REMAND

The Veteran's September 2006 examination showed evidence of 
incontinence and the examiner indicated that the etiology of 
this symptom was not unrelated to her back disability.  
However, the March 2009 VA examination stated that there was 
no history of urinary incontinence but there was nocturia and 
that nocturia was not related to the claimed disability.  The 
provisions of 38 C.F.R. § 4.71(a) in Note (1) states to 
evaluate any associated objective neurologic abnormalities, 
including but not limited to bowel and bladder impairment, 
separately, under an appropriate diagnostic code.  It is not 
clear whether the Veteran has a neurologic impairment of the 
bladder due to her degenerative changes of L4-S1.  This 
should be remanded to the RO to determine if any neurologic 
abnormalities in connection with this disability that should 
be rated separately as this issue is related to and 
intertwined with her current appeal for a higher evaluation 
for her back disability.  

Additionally, the Veteran asserts that she warrants a TDIU 
based on her inability to secure or follow substantially 
gainful employment as a result of her service-connected 
disabilities.  By rating decision of April 2009, a TDIU was 
denied.  In January 2010, a Notice of Disagreement to that 
denial was received by VA.  No Statement of the Case was 
issued.  Under the circumstances, the Board has no discretion 
and is obliged to remand this TDIU issue for issuance of a 
Statement of the Case.  Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999).  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The Veteran should undergo additional 
examination to determine whether she has 
any neurologic bladder impairment 
associated with her service-connected 
degenerative changes of the lumbar spine 
at L4-S1.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file and offer 
comments and an opinion as to whether the 
Veteran has any neurologic bladder 
impairment, and if so, whether it is 
causally or etiologically related to the 
service-connected degenerative changes of 
the lumbar spine at L4-S1.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

2.  The Veteran and her representative 
should be provided a Statement of the 
Case in connection with her disagreement 
with the denial of a total rating based 
upon individual unemployability due to 
service connected disabilities.  The 
Veteran and her representative should be 
clearly advised of the need to file a 
Substantive Appeal if she wishes to 
complete an appeal from that 
determination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and her representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until she is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


